Exhibit 10.30

[INPHI LETTERHEAD]

 

John Edmunds

delivered via email

 

 

 

Dear John:

 

This will confirm that the Compensation Committee of our Board of Directors (the
“Committee”) approved an amendment to your existing Inphi Corporation Change of
Control Severance Agreement made and entered into effective as of June 8, 2010
(the “Agreement”) at its October 19, 2016 meeting. Specifically, the definition
of an involuntary termination in connection with a change of control was
expanded to include involuntary terminations within three (3) months prior to a
change of control (in addition to involuntary terminations on or within twelve
(12) months after a change of control).

 

The Committee has approved the following amendments to the Agreement:

 

 

(1)

The first clause of Section 4(a) is amended to provide in its entirety as
follows (new language in italics):

 

“If Executive’s employment with the Company terminates as a result of an
Involuntary Termination on or at any time within twelve (12) months after a
Change of Control, or within three (3) months prior to a Change of Control, and
Executive signs and does not revoke a standard release of claims with the
Company in a form acceptable to the Company (the “Release”) within fifty (50)
days following the later of the Change of Control or the Termination Date (or
such shorter period as the Company may require), then Executive shall be
entitled to the following severance benefits:”

 

 

(2)

Section 4(a)(i) is amended to provide in its entirely as follows (new language
in italics):

 

“(i)     150% of the sum of Executive’s annual base salary plus annual target
bonus as in effect on the Termination Date, payable in a lump sum on the date on
which the Release becomes irrevocable (provided, however, that if any portion of
such amount is subject to Section 409A of the Code as nonqualified deferred
compensation, then payment shall be made on the sixtieth (60th) day following
the later of the Termination Date or the Change of Control, subject to Section 6
below);”

 

 

--------------------------------------------------------------------------------

 

 

 

(3)

Section 4(a)(iii) is amended to provide in its entirely as follows (new language
in italics):

 

“(iii) acceleration of the vesting and exercisability of 100% of Executive’s
options, stock appreciation rights, restricted shares and stock units with
respect to the Company or its successor, or the parent of either, to the extent
outstanding on the Termination Date, or of any deferred compensation into which
Executive’s stock options, stock appreciation rights, restricted shares or stock
units were converted upon the Change of Control (the “Equity Awards”); provided,
however, that if Executive is entitled to accelerated vesting as a result of an
Involuntary Termination within three (3) months prior to a Change of Control:
(x) the portion of the Equity Award subject to such accelerated vesting shall
not be forfeited or terminated upon the Termination Date pending the Change of
Control, (y) the accelerated vesting shall be deemed to take place immediately
prior to the effective date of the Change of Control, and (z) the period within
which the Equity Award may be exercised following the Termination Date, if
applicable, will expire no less than one (1) month following the effective date
of the Change of Control (but no later than the expiration of the term of the
Equity Award); and”

 

 

(4)

The first sentence of Section 4(a)(iv) is replaced in its entirety with the
following (new language in italics):

 

“if Executive so elects and pays to continue health insurance under Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended, or corresponding
provision of state law (“COBRA”), then beginning in the month following the
Termination Date (or if later, the date the Release becomes irrevocable, with a
catch-up payment for reimbursements deferred pending the irrevocability of the
Release), Executive will be reimbursed on a monthly basis in an amount equal to
the monthly amount the Company was paying as the employer-portion of premium
contributions for health coverage for Executive and Executive’s eligible
dependents immediately before the Termination Date, until the earlier of: (i)
the end of the 18-month period following Termination Date or (ii) the date
Executive or Executive’s eligible dependents lose eligibility for COBRA
continuation coverage.”

 

 

(5)

Section 4(b) is replaced in its entirety with the following (new language in
italics):

 

“(b) Termination Apart from a Change of Control. If Executive’s employment with
the Company terminates other than as a result of an Involuntary Termination on
or within twelve months (12) months after a Change of Control, or within three
(3) months prior to a Change of Control, then Executive shall not be entitled to
receive severance or other benefits hereunder.”

 

Except as specifically modified by this letter, the Agreement shall remain in
full force and effect in accordance with its terms.

 

To indicate your understanding and acceptance of the modifications to the
Agreement, please sign below and return a signed copy of this letter to Human
Resources no later than December 15, 2017.

 

2

--------------------------------------------------------------------------------

 

 

I appreciate your efforts on behalf of Inphi Corporation, and I look forward to
our future success.

 

 

 

Sincerely

 

/s/ Ford Tamer

 

Dr. Ford Tamer

President, Chief Executive Officer

and Director

 

 

 

 

 

Agreed to and acknowledged by:    /s/ John S. Edmunds on    December 11, 2017.

   signed

 

3